peal from a judgment of the Court of Claims (Richard E. Sise, J.), entered December 9, 2004 in a personal injury action. The interlocutory judgment granted claimants’ motion for partial summary judgment on the issue of liability pursuant to Labor Law § 240 (1) and denied defendant’s cross motion for summary judgment dismissing the Labor Law § 240 (1) and § 241 (6) claims.
Now, upon reading and filing the stipulation withdrawing appeal signed by the attorneys for the parties on February 8, 2006,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Pigott, Jr., P.J., Kehoe, Martoche, Smith and Pine, JJ.